Citation Nr: 0809320	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The Board notes that in February 2005, the veteran submitted 
a claim of entitlement to a compensable rating for his 
service-connected bilateral hearing loss.  It does not 
appear, however, that this matter has as yet been 
adjudicated.  Inasmuch as it is not inextricably intertwined 
with the issue now before the Board on appeal, it is referred 
to the RO for initial consideration.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for GERD.  He contends 
that he may have developed the condition as a result of 
exposure to Agent Orange in Vietnam.  He claims that his 
symptoms have been present since service.  

In pertinent part, the veteran's service medical records show 
that in November 1969, he was treated for stomach cramps.  He 
was prescribed salt tablets and Compazine.  One week later, 
the veteran again sought treatment for stomach pains, stating 
that the medication he had been prescribed was ineffective.  
He was prescribed Gelusil as needed.  In March 1970, the 
veteran sought treatment for nausea and diarrhea.  He was 
prescribed Donnagel.  At his March 1970 military discharge 
medical examination, the veteran's abdomen was normal, with 
no findings of GERD.  

The post-service medical records show that the veteran was 
diagnosed as having GERD in October 2002.  Records dated 
prior to that period are negative for complaints or findings 
of GERD.  

The veteran was afforded a VA medical examination in April 
2003.  The examiner noted that the veteran had undergone an 
EGD in November 2002, which revealed GERD.  The diagnosis was 
GERD, onset after military service.  

Although the examiner concluded that the veteran's GERD had 
had its onset after service, he did not provide an opinion as 
to whether the veteran's post-service GERD was otherwise 
causally related to the veteran's active service or any 
incident therein.  This has not escaped the attention of the 
veteran's representative, who requested a remand of this 
matter for the purpose of obtaining an opinion as to the 
etiology of the veteran's current GERD.  In that regard, the 
Board notes that VA criteria provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In other words, if there is a causal 
connection between the veteran's current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

Given the veteran's contentions and the evidence of record in 
this case, the Board finds that a VA medical examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that according to an award 
letter from the Social Security Administration (SSA), the 
veteran was awarded disability benefits effective in 
September 2003.  In an April 2006 letter, the veteran 
indicated that he was receiving disability benefits from SSA 
"due to the illnesses and injuries that I file V.A. claims 
on."  Under these circumstances, the RO must make an attempt 
to obtain pertinent records from the SSA.  See 38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2007) (providing that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

Finally, the Board notes that it appears that the veteran 
underwent a VA Agent Orange examination in October 1984 at 
the Chicago VA Medical Center.  A record of this examination 
has not yet been associated with the claims folder.  Given 
the veteran's contentions, additional action by the RO is 
necessary to obtain these records.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and 
obtain a copy of any decision regarding 
the veteran's award of disability 
benefits in 2003, as well as any 
medical records in its possession.

2.  The RO should contact the Chicago 
VA Medical Center and request a copy of 
the October 1984 VA Agent Orange 
examination.  

3.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology of his GERD.  
The examiner should be asked to provide 
an opinion as to whether it is as least 
as likely as not that any current GERD 
is causally related to the veteran's 
active service or any incident therein.  
The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against it.

4.  After the above development has 
been completed, the RO should review 
all the evidence of record.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

